DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot in light of new grounds of rejection made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al (US 2011/0215698; hereinafter Tong).
Regarding claim 16, Fig 4 of Tong discloses a light emitting diode (LED) package comprising:	a submount (56; Fig 4; ¶ [0091]) comprising a first face (Top face; Fig 4) and a second face (Bottom face; Fig 4) that the opposes the first face;
at least one LED chip (58; Fig 4; ¶ [0091]) on the first face; and
a lens (76/52; Fig 4; ¶ [0096]) attached to portions of the first face (Top face; Fig 4) that laterally surround (Fig 4) the at least one LED chip (58; Fig 4; ¶ [0091]) such that a cavity (54; Fig 4; ¶ [0094]) is at least partially formed between the lens (76/52; Fig 4; ¶ [0096]) and the submount (56; Fig 4; ¶ [0091]), the cavity configured to allow air flow (¶ [0064]) between an interior volume of the cavity (54; Fig 4; ¶ [0094]) and an ambient environment outside the LED package, the air flow being defined in at least two directions (Fig 4) from the at least one LED chip during operation of the at least one LED chip. (Fig 4)

Regarding claim 17, Fig 4 of Tong discloses the lens (76/52; Fig 4; ¶ [0096]) forms at least one aperture (60; Fig 4; ¶ [0096]) that is arranged to allow the air flow outside the LED package (Fig 4).

Regarding claim 18, Fig 4 of Tong discloses the lens (76/52; Fig 4; ¶ [0096]) forms plurality of apertures (60; Fig 4; ¶ [0096]) arranged to allow the air flow from outside the LED package.

Regarding claim 19, Fig 4 of Tong discloses the lens (76/52; Fig 4; ¶ [0096]) comprises lens portion (Fig 4) that extend below a horizontal plane defined by a top surface of the at least one LED chip (58; Fig 4; ¶ [0091]).

Regarding claim 20, Fig 4 of Tong discloses the lens portion (76/52; Fig 4; ¶ [0096]) are adhered to the submount by an adhesive (¶ [0110]).

Regarding claim 23, Fig 4 of Tong discloses the submount comprises a plurality of electrical traces (¶ [0092]) that are electrically coupled to the at least one LED chip.
Regarding claim 24, Fig 4 of Tong discloses the at least one LED chip is electrically coupled to a first electrical trace of the plurality of electrical traces by at least one wire bond, the at least one wire bond being arranged within the cavity (¶ [0092]).

Allowable Subject Matter
Claims 1-7, 9, 11-15 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least one spacer on the submount; and
a lens on the at least one submount such that the at least one spacer is between the lens and the least one LED chip and a cavity is at least partially formed between the lens and the submount, the cavity being registered with the at least one LED chip and configured to allow air flow between an interior volume of the cavity and an ambient environment outside the LED package during operation of the at least one LED chip”.

Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the lens forms a rectangular shape and the lens portion are arranged at one or more corners of the lens”.

Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the lens forms a rectangular shape and the lens portions are arranged at one or more side edges of the lens”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895